Citation Nr: 0812883	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
complications of gallbladder surgery, to include injury to 
the intestine with subsequent bleeding, peripheptic abscess, 
respiratory failure and transverse colocutaneous fistula, 
weakness in the lower extremities, left foot drop, and 
increased reflux esophagitis.

2.  Entitlement to a rating in excess of 80 percent, and an 
effective date earlier than November 9, 2004, for hearing 
loss.

3.  Entitlement to a rating in excess of 70 percent, and an 
effective date earlier than November 9, 2004, for post-
traumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for tinnitus, 
currently evaluated at 10 percent.

5.  Entitlement to a compensable evaluation for residuals of 
shrapnel wound, right upper extremity with retained metallic 
fragment.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran is a World War II combat veteran with active 
military service from December 1942 to October 1945.  
Military honors include the award of a Combat Infantry Badge, 
a Purple Heart Medal with one Oak Leaf Cluster, an APTO (Asia 
Pacific Campaign) Medal, and a Philippine Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2002 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

On April 16, 2008, the Board was notified by the Jackson RO 
of the veteran's death in May 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision, which 
denied the veteran's claim for §1151 compensation; and on 
appeal from a June 2005 rating decision, which granted the 
veteran's request for an increased rating for hearing loss 
and for PTSD, but denied the veteran's request for an 
increased rating for tinnitus and a compensable rating for 
residuals of shrapnel wound, right upper extremity.  
Unfortunately, the veteran died during the pendency of these 
appeals.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).



ORDER

The appeal is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


